           Case 6:20-cv-00927-ADA Document 11 Filed 12/10/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a                     §
BRAZOS LICENSING AND                             §
DEVELOPMENT,                                     §
                                                 §
      Plaintiff                                  §    Case No. 6:20-cv-00927-ADA
                                                 §
v.                                               §
                                                 §
NEC CORPORATION,                                 §
                                                 §
      Defendant



 NEC CORPORATION’S OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO
           EFFECT ALTERNATIVE SERVICE ON DEFENDANT

       Defendant NEC Corporation (“NEC”) hereby files this opposition to Plaintiff’s Motion

for Leave to Effect Alternative Service on Defendant (“Motion”). ECF No. 8. 1 In its Motion,

Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Plaintiff” or

“WSOU”) requests leave to serve the summons and complaint on NEC “through its U.S.

Counsel” from another unrelated case “and/or on its U.S. subsidiary.” Id. at 1. In doing so,

Plaintiff seeks leave for service by alternative means under Fed. R. Civ. P. 4(f)(3). Id. However,

Plaintiff filed its Motion before seeking waiver of service of process from NEC under Fed. R.

Civ. P. 4(d), and before the parties had conferred about these issues. 2

       Plaintiff’s Motion should be denied as moot because NEC has executed a waiver of

service of process under Fed. R. Civ. P. 4(d). (See Ex. 1, filed at ECF No. 10.) Accordingly,

       1
         NEC is specially appearing for purposes of filing this opposition, without prejudice to
any of the defenses it might raise in response to Plaintiff’s complaint.
       2
         Plaintiff also filed its Motion seeking service by alternative means without first
attempting service on NEC through already existing avenues under Fed. R. Civ. P. 4(f)(1), such
as through the Hague Convention.

                                                  1
           Case 6:20-cv-00927-ADA Document 11 Filed 12/10/20 Page 2 of 4




there is no need for the Court to authorize any alternative means for service. Further, Plaintiff

agrees that its Motion is now moot and should be withdrawn, including having filed a second

pending motion seeking to withdraw its Motion. ECF No. 9.

       Upon learning that Plaintiff had filed its Motion, NEC’s outside counsel reached out to

Plaintiff’s outside counsel to discuss that Motion and service of process. (See generally Ex. 2

(correspondence between counsel).) NEC’s counsel stated that NEC was willing to waive

service. (See id. at 5–6.) Plaintiff’s counsel responded, agreeing that if NEC waives service of

process, then Plaintiff’s Motion would be moot and would be withdrawn:

               Thanks for reaching out. We would agree to withdraw our motions
               for alternative service upon receiving the signed waivers from
               NEC in these 5 actions -- we agree that the motions would become
               mooted.

(See id. at 5) NEC has now executed the waiver and provided it to Plaintiff’s counsel, fulfilling

the condition mooting Plaintiff’s Motion. (See id. at 1; see also Ex. 1, filed at ECF No. 10.)

NEC therefore respectfully requests that the Court deny Plaintiff’s Motion. 3




       3
          NEC also disputes the substance of Plaintiff’s Motion and its arguments about why
alternative service should be permitted. Nonetheless, in light of the parties’ agreement that
Plaintiff’s Motion is now moot and Plaintiff’s motion to withdraw its Motion, ECF No. 9, NEC
does not address the substance of Plaintiff’s Motion in this Opposition.

                                                 2
         Case 6:20-cv-00927-ADA Document 11 Filed 12/10/20 Page 3 of 4



DATED: December 10, 2020


Respectfully submitted,

                                           /s/ Hilda C. Galvan
                                            Hilda C. Galvan
                                            Lead Attorney
                                            Texas State Bar No. 00787512
                                            Email: hcgalvan@jonesday.com
                                            JONES DAY
                                            2727 North Harwood Street
                                            Dallas, TX 75201-1515
                                            Telephone: (214) 220-3939
                                            Facsimile: (214) 969-5100

                                           Attorneys for specially appearing Defendant,

                                           NEC CORPORATION




                                       3
         Case 6:20-cv-00927-ADA Document 11 Filed 12/10/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

have consented to electronic services on December 10, 2020. Local Rule CV-5(b)(1).


                                            /s/ Hilda C. Galvan




                                              4
